 


113 HR 1764 IH: Ammunition Management for More Obtainability Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1764 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2013 
Mr. Lucas (for himself, Mr. Nugent, Mr. Mullin, Mr. LaMalfa, Mr. Griffith of Virginia, and Mr. Posey) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To limit the amount of ammunition purchased or possessed by certain Federal agencies for a 6-month period. 
 
 
1.Short titleThis Act may be cited as the Ammunition Management for More Obtainability Act of 2013.
2.Prohibition on purchasing ammunition
(a)DefinitionsIn this section—
(1)the term agency has the meaning given that term in section 551 of title 5, United States Code;
(2)the term ammunition has the meaning given that term in section 921 of title 18, United States Code; and
(3)the term covered agency—
(A)means an agency; and
(B)does not include the Department of Defense.
(b)ProhibitionDuring the 6-month period beginning on the date of enactment of this Act, a covered agency may not purchase during any month or possess, at any one time, more rounds of ammunition than the monthly average of the number of rounds of ammunition purchased by the covered agency during the period beginning on January 1, 2001 and ending on December 31, 2009.
(c)GAO reportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report regarding the purchasing of ammunition by agencies, which shall include an assessment of the effect of the purchasing of ammunition by agencies on the supply of ammunition available to the public. 
 
